DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 23 February 2021. No claims have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-22 are presently pending in this application.
Claims 1-22 have been found allowable based on the examiners reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Lipinski on 23 March 2021.
The application has been amended as follows: 
In claim 6, in line 2 replace “receive first” with --receive the first--.
In claim 7, in line 4 replace “received pressure” with --received first and second pressure--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 23 February 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-4, 17-18 and 20-22 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-4, 17-18 and 20-22 of have been withdrawn. 
Reasons for Allowance
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in claim 1, “A compression device controller for monitoring the compliance of a user with respect to wearing a compression device, the controller comprising: at least one computer readable storage medium configured for storing one or more monitored parameters; one or more processors coupled to the at least one computer readable storage medium; and computer-executable instructions embodied on the at least one computer readable storage medium, the computer-executable instructions including instructions for causing the one or more processors to: direct a flow of fluid from a pressurized fluid flow source to inflate and deflate at least one inflatable bladder of a compression garment configured to be wrapped around a limb of a wearer of the garment; receive first pressure signals indicative of fluid pressure in the at least one inflatable bladder from a pressure sensor communicatively coupled thereto during at least one of inflation and deflation of the at least one inflatable bladder in a first compression cycle; receive second pressure signals indicative of fluid pressure in the at least one inflatable bladder from the pressure sensor communicatively coupled thereto during at least one of inflation and deflation of the at least one inflatable bladder in a 
The closet prior arts of record are Watson et al. (2012/0083712 A1), Peeler et al. (5,951,502 A), Massad (2004/0077934 A1) and Lou et al. (2011/0230806 A1).
In figure 1 Watson discloses a compression device controller for monitoring the compliance of a user with respect to wearing a compression device (see fig. 6 and para. [0045]), the controller comprising: a computer readable storage medium 62 configured for storing one monitored parameter (see para. [0045]); a processor 54 coupled to the computer readable storage medium 62 (see fig. 1); and computer-executable instructions embodied on the processor 54 (see para. [0027]), the computer-executable instructions including instructions for causing the processor 54 to: direct a flow of fluid from a pressurized fluid flow source 42 to inflate and deflate an inflatable bladder 18b of a compression garment 14 configured to be wrapped around a limb of a wearer of the garment 14 (see para. [0024]); receive pressure signals indicative of fluid pressure in the inflatable bladder 18b from a pressure sensor 22 communicatively coupled thereto 
	In figure 4 Peeler teaches that computer executable instructions are embodied on a computer readable storage medium 44/48 (see col. 9, lines 10-12 and col. 11, lines 31-57). 
	Massad teaches that a processor 122 receives first pressure signals X1 indicative of fluid pressure in a bladder 160 from a pressure sensor during an inflation and deflation of the bladder 160 in a first compression cycle and receives second pressure signals X2 indicative of fluid pressure in the inflatable bladder 160 from the pressure sensor communicatively coupled thereto during an inflation and deflation of the inflatable bladder 160 in a second compression cycle, processes the received pressure signals and detects a variance between the first pressure signals X1 and the second pressure signals X2 (see paras. [0362]-[0370] and [0383]-[0391]). 
In figures 1 and 8B Lou teaches that the garment 101 not being wrapped around the limb of the wearer of the garment 101 indicates that the garment is not in use (see para. [0072]). 

Claims 9 and 17 recite method claims having similar limitations and similar structure as claim 1 and have been found allowable for the above reasons. Therefore claims 1-22 are allowable as recited in the examiner’s reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        


/TU A VO/Primary Examiner, Art Unit 3785